Title: To Thomas Jefferson from William C. C. Claiborne, 19 May 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            New Orleans May 19. 1807.
                        
                        Since my letter of the 3d. instant, I am completely disappointed in my contemplated visit to the United
                            States; I had made all the arrangements for my departure, and even taken my passage—when the unexpected summons for Mr.
                            Graham, as a witness in Burr’s trial, rendered my continuance in the Territory indispensible. I regret the disappointment
                            the more on account of the ill health of Mrs. Claiborne, and the hope I had entertained that a voyage to sea and change of
                            climate would tend to her speedy recovery; but I trust that a journey to Opelousas, which I contemplate, may produce the
                            desired effect.
                        I anticipate very considerable opposition in the administering of this government; the intrigues of the
                            Associates of Burr will be continued, and will principally be levelled against me. General Wilkinson having gone, I am
                            perhaps the only officer of the general Government, now here, who supports the late proceedings in this Territory;
                            proceedings which were influenced by the purest motives, and of the propriety of which, taking them in the aggregate, I
                            have now no doubt.
                        I inclose you the debate in the House of Representatives on a memorial to Congress.—A greater tissue of
                            falsehood I will be bold to say never before disgraced the deliberations of a legislative body; the rejection however of
                            the memorial was grateful to those, whose feelings it so unjustly lacerated, and whose conduct it so cruelly
                            misrepresented.
                        I am much afflicted at the course which Doctor Watkins has taken; I had long entertained the best opinion of
                            his Talents and intentions and given him a great share of my confidence and patronage; but the intrigues of designing men
                            have, I fear made him abandon those principles which he once professed and practised.
                        Some of Burr’s associates have lately been heard to say that the plan of Revolution was not at an end; nor
                            can I disguise from you my firm belief that this is true; I do not know nor do I believe that an open attempt at Rebellion
                            will in any short time be made; but I am firmly persuaded that some restless, unprincipled men, whose native language is
                            English, are now secretly employed in this and the adjoining Territory in alienating the affection of the people from the
                            government.—Under this impression I deem it my sacred duty to suggest to you the expediency of selecting with caution the
                            officers of this Territory; I earnestly entreat that the new Secretary may be decidedly devoted to the Government and
                            union; and that he may detest, to the bottom of his heart, the designs of Burr, and approve the conduct observed towards
                            him and his associates.
                        I am sorry to interfere with the wishes of any individual; but I deem it my duty to solicit that Colonel
                            Freeman may not again be intrusted with the command at this Post; I long since gave an opinion to one of the Secretaries
                            of the Government, that Freeman had neither energy of mind or body sufficient for this command; but there are other
                            objections to him, of which General Wilkinson will advise you.
                        I believe Mr. Brown the Collector an honest man and an attentive officer; but I fear he is greatly
                            influenced in his opinions by men who hate both the Government and the Administration.
                        I inclose you an address signed by a number of respectable citizens of the County of Attakapas; it is
                            approbatory of the conduct of General Wilkinson, and evinces a sincere attachment to the government.
                        Peter Pedesclaux, whose memorial I once inclosed to you, continues to think that he had a right of property
                            in certain Offices and papers which he had formerly purchased under the former government of Spain; on account of which,
                            and a distrust on my part of his fidellity in Office, I lately removed him from the Office of Recorder of Mortgages; he
                            refused to deliver the records to his Successor, and I have been obliged to apply to the supreme Judiciary for their
                            interference; the question however is not decided, and I much doubt whether the decision will not be such as to humiliate
                            the government. The Attorney General for the Territory, Mr. Gurley, supports the authority of the Executive,—and Edward
                            Livingston,   R. R. Keene; Alexander, Workman and Kerr are Counsellors for Pedesclaux; they
                            may perhaps be induced to defend Pedesclaux for a Fee; but I understand that he himself says that these Lawyers all
                            volunteer in his favor.
                        General Wilkinson sails tomorrow; but I know not whither he will be enabled to take with him many witnesses.—Persons who are here, and who have been subpœnied—yielding to the advice of Lawyers, refuse to answer to interrogatories
                            put to them by Judge Hall, or to enter into a recognizance for their appearance at Richmond.—The Judge talks of sending
                            them on board of the vessel per force—but I know not what his ultimate decision may be.
                        I informed Judge Hall, the other day, of my intention to request of him to cause to be called before him, all
                            such persons who may have descended the river with Burr and shall remain in this city, for the purpose of binding them to
                            their good behaviour; and immediately a Lawyer who was present, desired that he might be notified of the time when the
                            application was to be considered; this measure of precaution therefore will be opposed, and I presume defeated.
                        Accept my best wishes.
                        I am, dear Sir, your faithful friend.
                        
                            William C. C. Claiborne
                            
                        
                    